Citation Nr: 0911948	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  05-05 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a psychiatric 
condition, to include post traumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for left leg arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from October 1952 to 
October 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the RO 
in Louisville, Kentucky, which, in pertinent part, denied 
service connection for tinnitus and PTSD, and denied 
reopening of a claim for service connection for left leg 
arthritis.  

The Board remanded this case in June 2007.  It returns now 
for appellate consideration.

While on remand, service connection for bilateral hearing 
loss was granted in an August 2008 rating decision.  The 
appellant has not, as yet, disagreed with this rating 
decision.  This issue is no longer before the Board.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant does not have a current diagnosis of 
tinnitus.

2.  The appellant does not have a current diagnosis of PTSD.

3.  The appellant has depression and anxiety as a result of 
service.

4.  An unappealed RO rating decision dated in November 1988, 
of which the appellant was notified in January 1989, denied 
the appellant's claim of entitlement to service connection 
for left leg arthritis.

5.  Evidence received since the November 1988 RO decision is 
new to the claims file, but does not relate to an 
unestablished fact necessary to substantiate the claim of 
whether left leg arthritis was incurred or aggravated in 
service, and is not so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2008).

3.  A psychiatric disability, depression and anxiety, was 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

4.  The November 1988 rating decision, denying the claim of 
service connection for left leg arthritis, is final.  38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).

5.  New and material evidence has not been submitted for the 
claim of entitlement to service connection for left leg 
arthritis; the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims for service 
connection and the petition to reopen a service connection 
claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  In 
addition, the case of Kent v. Nicholson, 20 Vet. App. 1 
(2006), requires that, prior to the adjudication of petitions 
to reopen service connection claims, the appellant be given 
notice of the elements of service connection, the elements of 
new and material evidence, and the reasons for the prior 
denial.  

Prior to initial adjudication of the appellant's claim, 
letters dated in June and September 2003 fully satisfied the 
duty to notify provisions for the second and third elements 
of Quartuccio.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  A letter dated in July 2007 
fully satisfied the duty to notify requirements for all of 
the above claims, including Quartuccio, Dingess and Kent 
requirements.  Although this letter was not sent prior to 
initial adjudication of the appellant's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice in July 2007, he responded in August 2007 
that he had no additional evidence to submit, additional 
development was conducted and the claim was readjudicated and 
an additional supplemental statement of the case (SSOC) was 
provided to the appellant in August 2008.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's VA medical records are in the 
file.  Private medical records identified by the appellant 
have been obtained, to the extent possible.  The appellant's 
service medical records from his period of active service are 
unavailable as they were destroyed in a 1973 fire that 
occurred at the National Personnel Records Center.  Inasmuch 
as the appellant was not at fault for the loss of these 
records, VA is under heightened obligation to assist the 
appellant in the development of his claim.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  This heightened 
obligation includes searching for alternative medical 
records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  The 
appellant has at no time referenced outstanding records that 
he wanted VA to obtain or that he felt were relevant to the 
claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The appellant was afforded a medical examination to obtain an 
opinion as to the nature and extent of his tinnitus and 
psychiatric disabilities.  Further examination or opinion is 
not needed on the tinnitus and PTSD claims because, at a 
minimum, the preponderance of the competent evidence is that 
the appellant does not currently bear competent medical 
diagnoses of these conditions.  This is discussed in more 
detail below.  

In attempts to reopen previously denied claims for service 
connection, the duty to assist does not include provision of 
a medical examination or opinion, unless new and material 
evidence has been secured.  See 38 C.F.R. § 3.159 
(c)(4)(iii).  The appellant was not afforded an examination 
in association with his petition to reopen.  As discussed 
below, the Board concludes that new and material evidence has 
not been submitted on this claim.  Accordingly, there is no 
duty to provide an examination and no error exists.  See id.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The first element of any service connection claim is present 
disability.  The appellant was sent for July 2008 VA 
examinations for auditory and psychiatric evaluation.  

The appellant indicated in his June 2003 claims form that the 
tinnitus had its onset in 1952.  He further clarified in his 
August 2007 statement that he was exposed to artillery fire 
during service and his ears would go numb and ring at times.  
His October 1954 separation from service physical examination 
makes no mention of an ear disorder.  At the appellant's 
auditory evaluation, the appellant denied having tinnitus at 
the present time.  The examiner was to have offered an 
opinion as to whether it was related to service, but in light 
of the appellant's denial, such an opinion would be useless 
and was not offered.  The appellant's other current, medical 
records do not show tinnitus.  In particular, the appellant 
did not complain of tinnitus during a March 2000 ear 
examination.  

The appellant can competently report that he had ringing in 
his ears "at times" during service without a chronic 
disability resulting.  While the appellant is competent to 
report the presence of ringing in his ears, the only evidence 
of record that he has the condition now is his statements.  
Unfortunately, these statements conflict.  On medical 
examination during the course of this claim and at separation 
from service, no tinnitus was reported.  In light of the 
appellant's conflicting statements and the negative 
examination reports, the Board finds that the appellant does 
not have a current tinnitus disability.  Without medical 
evidence of the current existence of a claimed condition, 
there may be no service connection.  Degmetich v. Brown, 104 
F.3d 1328 (1997).  

As to the appellant's psychiatric claim, his original claim 
was for PTSD and a nervous condition.  The appellant has 
argued that he has had "nervous" symptoms since service.  
None were noted at separation.  

Service connection for any psychiatric disability, including 
PTSD, requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a).  38 C.F.R. § 3.304(f) 
and 38 C.F.R. § 4.125 (2008) (requiring psychiatric diagnoses 
to conform to the criteria in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV)).  The 
appellant's allegations that he has symptoms of PTSD are, 
therefore, not sufficient to establish a current disability.

The appellant was seen for a July 2008 VA examination to 
evaluate him for a current disability.  Following an 
interview and review of the appellant's records, the examiner 
concluded that the appellant did not have a current diagnosis 
of PTSD.  The examiner recognized that the appellant has had 
some PTSD symptoms since his service, but concluded that they 
did not rise to a level that warrants the assignment of a 
DSM-IV diagnosis.  The appellant is not competent to disagree 
with this medical conclusion and there are no other 
evaluations of record.  Without medical evidence of the 
current existence of PTSD, there may be no service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (1997).  

The 2008 VA examiner did state, following an examination, 
that the appellant had depression and anxiety as a result of 
service.  The appellant reported his combat experiences in 
Korea during the Korean Conflict had brought on his symptoms.  
His DD 214 verifies his service in Korea during the war, and 
the examiner accepted the appellant's statements as true.  
The Board finds that this is sufficient to establish the 
current disability, inservice incurrence and a nexus to 
between the two.  Verification of stressors is not necessary 
in order to establish service connection for psychiatric 
disabilities other than PTSD.  Service connection for 
depression and anxiety is warranted.  See Hickson, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's service connection 
claims.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. New and Material Evidence

The appellant brought a prior claim for service connection of 
arthritis of the left hip and leg in May 1988.  The claim was 
denied in a November 1988 rating decision, as no arthritis 
was shown inservice or linked to service.  The appellant was 
notified in January 1989.  The appellant did not respond to 
the notification.  The November 1988 decision is final.  38 
U.S.C.A. §§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In order to reopen the claim, the appellant must produce 
evidence that raises a reasonable possibility that his left 
leg arthritis is related to service.  The appellant has 
submitted, or authorized VA to obtain, records from the 
Trover Clinic and the Multicare medical providers in 
Madisonville, Kentucky.  These records, while new to the 
file, address other physical ailments and do not address the 
left leg in any respect.  The appellant's VA examination 
reports did not address his left leg problems and do not 
reference any left leg problem.  While new, the Board finds 
that the additional medical evidence is not material.

The appellant's November 2004 Notice of Disagreement states 
that his claimed disabilities were all present during 
service, but "some of them took years to manifest 
themselves."  The appellant's original claim in May 1988 
indicated that the arthritis of the left leg was present 
during service as well.  As this evidence is essentially 
duplicative, the Board finds that it is not new.

The Board finds that new and material evidence has not been 
submitted.  The medical evidence that has been submitted with 
this record is not new and material.  The appellant's 
statements are duplicative.  There is no other evidence that 
has been submitted to the record since his prior final 
denial.  The Board concludes that reopening of the claim for 
service connection for left leg arthritis is not warranted.  
See 38 C.F.R. § 3.156, supra.




ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for depression and anxiety 
is granted.

The petition to reopen a claim of entitlement to service 
connection for left leg arthritis is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


